DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Amendment
The After-final amendment filed 2/24/2021 has been entered. Claims 1, 15, 18, and 20 have been amended. Claims 2, 19 have been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 2/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10,311,077 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-19, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “accessing a data structure to obtain an identification of one or more differences of a source table in the database and a specified target table; appending, using one or more hardware processors, a new field to the source table for a field of the source table in need of conversion, the appended new field corresponding to a key field, wherein the field of the source table in need of conversion has a name;  changing the appended new field to not null; deleting an existing primary key constraint; deleting, in the database, the field of the source table in need of conversion; renaming, in the database, the new field corresponding to the field in need of conversion to the name of the field of the source table in need of conversion; and creating a new primary key constraint; creating a processor-driven trigger for the field of the source table in need of conversion; and copying, using the one or more processors, data between the field of the source table in need of conversion and the corresponding new field using the processor-driven trigger” as recited in independent claims 1, 15 and 20. Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 15 and 20 are allowed. 

	
	







Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 2, 2021